           Case 1:16-cr-00210-KPF Document 54 Filed 12/11/20 Page 1 of 1
                                           U.S. Department of Justice
 [Type text]
                                                      United States Attorney
                                                      Southern District of New York



 MEMO ENDORSED
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 11, 2020

 BY ECF AND E-MAIL
 The Honorable Katherine Polk Failla
 United States District Judge
 Southern District of New York
 New York, New York 10007

         Re:    United States v. Robert Bell, 16 Cr. 210 (KPF)

 Dear Judge Failla:

         A Violation of Supervised Release (“VOSR”) hearing is presently scheduled for December
 17, 2020 in the above-captioned case. The Government has learned that a pretrial hearing in the
 defendant’s case in Westchester County, which forms the basis of the instant VOSR specification,
 is currently scheduled for January 19, 2021. Accordingly, the parties jointly and respectfully
 request that the conference be adjourned to a date after January 19, 2021.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                         By:      /s/ Rebecca T. Dell
                                               Rebecca T. Dell
                                               Jonathan E. Rebold
                                               Assistant United States Attorney
                                               (212) 637-2198 / 2512

 cc:     Daniel Hochheiser, Esq. (via ECF)
         Probation Officer Erica Cudina, U.S. Department of Probation (via e-mail)


Application GRANTED. The VOSR hearing is ADJOURNED to February
9, 2021, at 3:00 p.m.

                                                  SO ORDERED.

Dated:    December 11, 2020
          New York, New York


                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
